Citation Nr: 0202001	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  96-06 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a left knee injury.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for bilateral foot skin 
disability, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran served in active service from 
March 1969 to March 1973.

As discussed below, the Board has reopened the veteran's 
claim of service connection for the residuals of a left knee 
injury.  The Board is undertaking additional development with 
respect to this issue, as well as to the issues of service 
connection for a right knee disability, and for bilateral 
foot skin disability to include as secondary to Agent Orange 
exposure, pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When such development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.).  And, after giving 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  In an April 1973 rating decision, the veteran was denied 
service connection for the residuals of a left knee injury.  
In a letter dated that same month, he was advised of the 
denial decision and his appellate rights.  The veteran did 
not file a timely appeal.

2.  The evidence associated with the claims file since the 
April 1973 decision, when considered alone or in conjunction 
with all of the evidence of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of service connection for the residuals 
of a left knee injury.  The claim is reopened.


CONCLUSIONS OF LAW

1.  The unappealed April 1973 decision which denied service 
connection for the residuals of a left knee injury is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 (2001); 66 
Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

2.  The evidence received since the RO's April 1973 decision 
is new and material, and the veteran's claim of service 
connection for the residuals of a left knee injury is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) became law.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (Nov. 9, 2000).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations, in pertinent part, provide that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.

While the VCAA and the regulations do not serve as a basis to 
reopen a claim (unless new and material evidence is 
presented), the law does include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The Board specifically 
finds that the RO has informed the appellant of the evidence 
needed both to reopen his claim and to establish service 
connection for the residuals of a left knee injury, as set 
forth in various correspondence to the veteran, the rating 
decision, and the Statement of the Case/Supplemental 
Statement of the Case.  And, although the RO did not have an 
opportunity to apply the VCAA to the case, the RO essentially 
met the requirements of the law, and there is no prejudice to 
the veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In this case, the veteran's initial claim of service 
connection for the residuals of a left knee injury was denied 
in an April 1973 rating decision.  At that time, it was 
determined that, although the evidence showed the veteran was 
diagnosed with mild strain of the left knee during service, 
he was treated conservatively and he returned to active duty 
without further complaints.  No residuals were noted at the 
time of the veteran's discharge.  The veteran did not appeal 
the RO's April 1973 denial.  Accordingly, that decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 1991).  

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c) (West 1991); see also 
38 C.F.R. §§ 20.302, 20.1103 (2001).  The exception to this 
rule is 38 U.S.C.A. § 5108 (West 1991), which states, in 
part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (2000), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" upon 
the specific matter under consideration.  Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as not 
previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001)(to be codified as amended at 38 C.F.R. § 3.156(a)).  
In this case, the Board notes that the provisions of 38 
C.F.R. § 3.156(a) (2000), the version prior to the regulatory 
change, are applicable in the appellant's case as the claim 
was filed prior to August 29, 2001.  

With respect to the evidence submitted since the April 1973 
RO decision, the evidence includes the veteran's testimony 
during the May 1997 RO hearing and the September 2001 travel 
Board hearing before the undersigned member of the Board.  
During the hearings, the veteran essentially testified that 
he currently suffers from the residuals of the left knee 
injury he sustained during his service.

Additionally, the evidence includes medical records from the 
Union County Hospital District and Dr. Higgins showing the 
veteran was treated for arthritis/tendonitis of the right 
knee.   Lastly, the evidence includes a March 1995 VA joints 
examination report showing a history of injury to the knees, 
bilaterally, with chronic residual complaints of pain and 
stiffness to the right knee, but with otherwise essentially 
normal physical examination at that time.

Upon a review of the above described evidence, the Board 
finds that the evidence newly presented "bears directly and 
substantially upon the specific matter under consideration," 
is new as it was not of record when the RO rendered its April 
1973 denial, and is significant enough in nature that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a)(2000); Hodge, supra.  This 
is particularly true because the evidence must be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  Because the evidence presented 
by the appellant since the RO's April 1973 denial is "new and 
material," the claim of service connection for the residuals 
of a left knee injury is reopened.


ORDER

New and material evidence having been submitted, the claim of 
service connection for the residuals of a left knee injury is 
reopened; the appeal is granted to this extent only.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

